Citation Nr: 1734928	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  12-35 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to higher initial disability ratings for depressive disorder, currently rated 30 percent disabling for the period prior to October 12, 2012, and 50 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from February 1966 to March 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).

In February 2017, the Veteran testified at a Travel Board hearing before the undersigned; a transcript is included in the record.  During the hearing the Veteran waived initial RO consideration of any additional evidence received since the February 2016 supplemental statement of the case (SSOC).  At the Veteran's request, the record in this matter was held open for 30 days following the February 2017 hearing to afford the Veteran an opportunity to submit an independent medical opinion; the medical opinion was received by VA in February 2017.

The Board notes that this appeal originally included the additional issue of entitlement to restoration of a 10 percent rating for service-connected hearing loss.  During the pendency of this matter, the appeal for a restoration of the 10 percent rating for hearing loss was fully granted by a February 2016 RO rating decision.  That issue is consequently no longer in appellate status.

The Board observes that the Veteran was separately issued a statement of the case (SOC) in February 2016 addressing a claim of entitlement to an increased disability rating for tinnitus.  However, the Veteran did not file a substantive appeal to perfect that matter for appellate review by the Board, and that issue is not currently in appellate status.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The pertinent VA examinations conducted for the purposes of evaluating the severity of the Veteran's service-connected psychiatric pathology for rating purposes in connection with this appeal were completed in June 2010 and October 2012.  During the February 2017 Board hearing for this appeal, the Veteran testified that recent events involving changes in the environment around his home (featuring the placement of a shooting range across from his home) have worsened his health (in particular, his tinnitus) and in turn "made [his] depression even worse."  The Veteran was specifically asked when the events prompting an increase in the severity of his psychiatric impairment began, and the Veteran specified: "It's about two years now."  This indicates that the worsening of the Veteran's psychiatric health described during the February 2017 Board hearing testimony has occurred no earlier than approximately February 2015.  The Board further notes that the Veteran has recently submitted a February 2017 private psychologist's report of examination of the Veteran which includes a conclusion that "[a]t this time he shows deficiencies in most areas such as work, thinking  and mood with obsessional preoccupation ...."  The Board observes that this characterization of the Veteran's current mental health suggests that the current impairment is greater than that shown at the most recent October 2012 VA psychiatric examination for rating purposes (and may meet the criteria for a rating in excess of the currently assigned 50 percent).

In light of the fact that new testimony and newly obtained private medical evidence indicate that the Veteran has experienced worsened impairment of mental health since his most recent VA psychiatric examination for rating purposes, the Board finds that a remand is warranted to afford the Veteran a new VA examination to provide the updated findings necessary to support an informed appellate review of this rating issue on appeal.  VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  The Board finds that a new VA examination is warranted to assess the current severity of the Veteran's service-connected psychiatric disorder.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should undertake any appropriate development to obtain any outstanding VA and non-VA records pertinent to the Veteran's claim.

2.  Then, the AOJ should schedule the Veteran for a VA examination with medical opinions to determine the current severity of all manifestations of his service-connected psychiatric disorder.  The claims folder and copies of all pertinent records should be made available to the examiner.  All indicated tests should be performed.  

a. The examiner is requested to delineate all symptomatology associated with the Veteran's service-connected psychiatric disorder (currently characterized as "depressive disorder" for rating purposes), and the examiner is requested to describe the severity of the disorder.  The examiner should provide accurate and fully descriptive assessments of all psychiatric symptoms, and should comment upon the frequency and severity of the Veteran's psychiatric symptoms.  The examiner is asked to discuss, as necessary, the February 2017 private psychologist's report and the Veteran's reported exacerbations of psychiatric symptomatology associated with his experiences of tinnitus and disturbances associated with the presence of a shooting range across from his home; and
b. The examiner is requested to specifically comment on the Veteran's ability to function in an occupational environment and to describe all functional limitations related to the Veteran's service-connected psychiatric disability.  In doing so, the examiner is asked to take the Veteran's level of education (G.E.D.), special training (commercial driver's license), and previous work experience (mechanic and driver) into consideration, but disregard the Veteran's age or any impairment caused by nonservice-connected disabilities.

The provider must include a rationale for all opinions presented.

3.  Refer the claim to the Compensation Service Director for extraschedular consideration pursuant to 38 C.F.R. §§ 3.321(b), 4.16(b).

4.  The AOJ should then review the record and readjudicate the claim on appeal.  If the appeal remains denied to any extent, the AOJ should issue an appropriate supplemental statement of the case (SSOC), afford the Veteran and his attorney an opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

